Citation Nr: 1512820	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) and tension headaches (also claimed as headaches and dizziness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1996 and from January 2003 to April 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a March 2013 rating decision, the RO increased the Veteran's service-connected TBI from 0 to 10 percent, effective March 22, 2011.  However, applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's TBI, the assigned rating is less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, this issue remains before the Board.

On his June 2010 substantive appeal, VA Form 9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a September 2014 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2014).

Additionally, on his June 2010 VA Form 9, the Veteran specifically restricted his appeal to the issue of entitlement to an initial increased rating for TBI.  Thus, the issue of entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) is not on appeal before the Board.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND


The Board notes that the last Compensation and Pension (C&P) examination the Veteran had to evaluate the nature, extent, and severity of his TBI, and tension headaches, was in March 2011.  Where the record does not adequately reveal the current state of Veteran's disability, the duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's TBI and tension headaches.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected TBI and tension headaches.  All requests for records and responses must be associated with the claims folder.

2. Schedule the Veteran for an examination to determine the current nature, extent, and severity of the TBI disability, with tension headaches, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines.  

The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

3. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




